Martin Ch. J.:
The property of the wife does not, under our statute, become the husband’s by user, or by the simple possession of it by him. The object of the statute was to prevent this result, and to abolish the common law rule respecting the marital rights of the husband over his wife’s property.
The husband can not acquire the property of -his wife except by gift or purchase, any more than he can that of a feme sole. Such gift or purchase must be established by some other evidence than that of use and possession. (See Wales v. Newbould, 9 Mich. 45).
The judgment must be reversed, and a judgment entered for the plaintiff for $220,98, as of September 13, 1861, with costs of both courts.
Manning and Campbell JJ. concurred.
Christiancy J. was absent when the case was decided.